                                                                                  Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                               CASE NO. 5:17cr2-RH

ERICK MARTINEZ VALLE,

          Defendant.
__________________________________/


          ORDER REQUIRING A RESPONSE TO THE § 2255 MOTION


         Erick Martinez Valle pleaded guilty to two counts: a marijuana conspiracy

and possessing marijuana with intent to distribute it. He was sentenced to 60

months in the Bureau of Prisons. Judgment was entered on March 6, 2018. Mr.

Valle did not appeal.

         Mr. Valle signed on July 30, 2019—and presumably delivered to

correctional authorities for mailing on that date—a motion for relief under 28

U.S.C. § 2255, asserting two claims.

         The first claim is that his retained attorney rendered ineffective assistance by

failing to file a notice of appeal. The second claim is that the indictment failed to

state an offense. As part of the second claim, Mr. Valle asserts there is no evidence

he conspired with anyone.



Case No. 5:17cr2-RH
                                                                                   Page 2 of 2




         The government need not respond to the second claim. The claim is

unfounded on its face. This order rejects the claim under Rule 4(b) of the Rules

Governing Section 2255 Proceedings for the United States District Courts.

         The first claim raises both timeliness and substantive issues that call for a

response by the government. The motion may or may not be timely under 28

U.S.C. § 2255(f)(4) and in any event could not be held untimely prior to a response

by the government. See Paez v. Sec’y, Fla. Dep’t of Corr., No. 16-15705, 2019

WL 3433069 (11th Cir. July 31, 2019) (published). Accordingly,

         IT IS ORDERED:

         By September 30, 2019, the government must file a response to the

defendant’s motion for relief under 28 U.S.C. § 2255. The response must comply

with Rule 5 of the Rules Governing Section 2255 Proceedings for the United States

District Courts.

         SO ORDERED on August 26, 2019.

                                          s/Robert L. Hinkle
                                          United States District Judge




Case No. 5:17cr2-RH
